J-S08001-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 HAROLD JOHN MCGURL, JR.                 :
                                         :
                   Appellant             :   No. 869 MDA 2021

            Appeal from the PCRA Order Entered June 11, 2021
   In the Court of Common Pleas of Schuylkill County Criminal Division at
                     No(s): CP-54-CR-0002107-2016


BEFORE: BOWES, J., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY BOWES, J.:                              FILED APRIL 27, 2022

     Harold John McGurl, Jr. appeals pro se from the denial of his Post-

Conviction Relief Act (“PCRA”) petition. We affirm.

     The PCRA court summarized the facts as follows:

     [Appellant] met with Brittany Fenstermacher on October 7, 2016
     in the Borough of Ashland, Schuylkill County. Fenstermacher and
     [Appellant] had dated in 2015 but she was then living in Ashland
     with her boyfriend, Shane Parker. Earlier in the day she had been
     traveling in Ashland with Parker in a distinctive blue-colored Ford
     Focus automobile. Upon meeting with Fenstermacher in the later
     afternoon of October 7, 2016, [Appellant] bought a six-pack of
     beer which he and Fenstermacher drank in a park in the borough.
     They then went to a bar called The Drunken Monkey. While they
     were at the bar, Parker texted and called Fenstermacher
     numerous times. Fenstermacher noticed that [Appellant] was
     becoming more belligerent and obnoxious as he was drinking
     alcoholic beverages, including saying that he was going to get in
     a fight with Parker. Thereafter, Fenstermacher received another
     call from Parker on her cellphone. [Appellant] picked up the
     cellphone, answered the call, and then walked into the bathroom
     with Fenstermacher’s phone. Upon Parker’s inquiry, [Appellant]
     told Parker that he was “Harry,” that Fenstermacher was not
J-S08001-22


     coming to the phone, and that Parker had to get out of the house
     or [Appellant] was coming to get him out of the house.

           Krystal Semerod was at The Drunken Monkey on the
     evening of October 7, 2016. [Appellant] told her that his girlfriend
     had been being beaten and that he was getting into a fight with
     the guy who beat her. Semerod had knives attached to the side
     of her purse. [Appellant] asked her for a knife, saying that the
     other guy had a gun and that [Appellant] was “going after” him.
     Semerod gave a knife to [Appellant].

           Eventually, after hours of drinking, Fenstermacher and
     [Appellant] left the bar. As they were walking on the sidewalk
     towards her home, the blue Ford Focus passed and [Appellant]
     stated, “there comes that M . . . F . . . right now.” Fenstermacher
     saw the driver park the car about two to three homes away from
     her home. As [Appellant] approached the car, the driver’s side
     door opened.        Fenstermacher became frightened that a
     confrontation was going to occur and she ran the other way and
     into her home.

           Jordan Adams, Parker’s brother, was driving the Ford Focus.
     He parked the vehicle, got out, turned and saw [Appellant] holding
     a knife above his (Adams’[s]) head. . . [Appellant] asked if Adams
     was Parker’s brother and stated that he was going to “end”
     Adams.     Adams backed up but [Appellant] approached him
     slashing the knife at Adams’[s] head and face. Adams kicked
     [Appellant] who fell back and then came at Adams, again slashing
     at Adams with the knife. Adams knew his body had been hit
     during the altercation. After Adams kicked [Appellant] again,
     [Appellant] fell and the two men struggled with Adams hitting
     [Appellant].   Adams thought [Appellant] was punching him,
     however, Adams saw blood dripping from his body, got up and
     went for help at the home of a neighbor, Richard Shoup.

           [Appellant] followed Adams but he ran away after Shoup,
     who had come outside onto his porch, yelled. Adams had been
     stabbed numerous times, including in the ear, eye, triceps,
     shoulder, and the stomach area of his shirt had been slashed. . . .
     Shoup attempted to stop some of the bleeding by applying towels
     and a tourniquet to Adams. Emergency medical personnel arrived
     and treated Adams at the scene before he was transferred to
     Geisinger Medical Center where he was treated for hemorrhagic
     shock – a potentially fatal condition due to active bleeding from

                                    -2-
J-S08001-22


      multiple stab wounds – given intravenous therapy, and blood
      transfusions. Adams’[s] care was subsequently transferred to the
      trauma surgery service in the hospital. Adams continued to suffer
      from an apparent permanent damage to his one arm as of the
      time of trial.

PCRA Court Opinion, 6/11/21, at 3-5 (citations omitted).

      In the hours after the incident occurred, Pennsylvania State Police

Corporal Alan J. Zulick attempted to contact Appellant on his cellphone.

Appellant answered the phone call and told Corporal Zulick that he had been

in a fight and thought that he was in trouble, before abruptly hanging up.

Appellant was subsequently arrested and charged with criminal attempt to

commit murder in the first degree, recklessly endangering another person,

and two counts each of aggravated assault and simple assault. Upon arrest,

Appellant directed police to the street drain where he had thrown the knife.

Police recovered the knife and photographed Appellant, who had a small

laceration on a finger and a mark under his left eye.

      Two hearings involving Appellant’s bail were held pre-trial. Schuylkill

County   Assistant   District   Attorney   Debra   Smith    (“Attorney   Smith”)

represented the Commonwealth at both hearings.             At the first hearing,

Attorney Smith advised the court of an agreement reached between the

prosecuting ADA and Appellant to reduce his bail.          After inquiring about

Appellant’s living arrangements, the court granted Appellant a bail reduction.

At the second hearing, Appellant failed to appear. Accordingly, Attorney Smith

requested that Appellant’s bail be revoked.          The court granted the


                                      -3-
J-S08001-22


Commonwealth’s request and the hearing concluded.               Thereafter, the

prosecution of Appellant’s case was transferred to the Pennsylvania Attorney

General’s Office due to the election of a new District Attorney who had

previously served in the Schuylkill County Public Defender’s Office (“Public

Defender’s Office”).   Attorney Smith also left the Schuylkill County District

Attorney’s Office for a position the Public Defender’s Office, where she was

assigned to represent Appellant.

      Now represented by Attorney Smith, Appellant proceeded to a jury trial

at which he testified that he acted in self-defense. At the conclusion of trial,

Appellant was convicted of all charges. In preparation for sentencing, the trial

court discovered that Attorney Smith’s name was listed as the prosecuting

attorney at the first bail hearing. Since the bail hearing took place before a

different judge and had not been transcribed, the trial court promptly held a

hearing to determine the scope of knowledge Appellant, Attorney Smith, and

the Commonwealth had of this potentially “troubling” pre-trial event. N.T.

Hearing, 4/20/18, at 5.

      At the hearing, Attorney Smith testified that she was unaware that she

had any prior role in Appellant’s case and, therefore, had not discussed it with

Appellant. Id. at 7-8. The prosecutor from the Attorney General’s Office was

also surprised to hear this revelation. Id. at 7. Appellant advised the court

that he had been present at his first bail hearing and the Commonwealth was

represented by ADA Rice, not Attorney Smith.        Id. at 8.    The trial court


                                     -4-
J-S08001-22


concluded the hearing by ordering the transcription of the bail hearings,

removing the Public Defender’s Office from the case, and appointing new

counsel to represent Appellant at sentencing and on appeal. Id. at 13.

      On June 13, 2018, the trial court sentenced Appellant to an aggregate

term of ten to twenty years of incarceration. Appellant did not file a post-

sentence motion but did pursue a direct appeal.          On appeal, Appellant

challenged the sufficiency of the evidence to support his criminal attempt to

commit first-degree murder conviction. We affirmed the trial court’s judgment

of sentence and our Supreme Court denied appellant’s subsequent petition for

allowance of appeal.     See Commonwealth v. McGurl, 217 A.3d 418

(Pa.Super. 2019) (non-precedential decision), appeal denied, 218 A.3d 382

(Pa. 2019).

      Thereafter, Appellant filed an “Application for leave to argue oral motion

for extraordinary relief,” in which he argued that trial counsel was ineffective

because counsel represented him while under a conflict of interest. The trial

court construed the filing as a timely pro se PCRA petition and re-appointed

direct appeal counsel.    After Appellant received a letter from then-PCRA

counsel indicating that he found no merit to Appellant’s claim and would not

be filing a PCRA petition on Appellant’s behalf, Appellant submitted a second

pro se PCRA petition mirroring the substance of his initial filing and a letter

requesting that the PCRA court appoint new counsel.




                                     -5-
J-S08001-22


      The PCRA court appointed new PCRA counsel to represent Appellant,

who later submitted a no-merit letter and motion to withdraw. In the filing,

PCRA counsel identified the conflict-of-interest issue in addition to six other

issues that Appellant wished to raise. The Commonwealth filed a response to

the no-merit letter, agreeing with PCRA counsel that all of Appellant’s claims

lacked merit. However, the PCRA court denied counsel’s request, scheduling

an evidentiary hearing after finding that the conflict-of-interest issue could not

be resolved without further factual development of the record.

      On March 26, 2021, the first part of Appellant’s PCRA hearing was held.

Appellant testified that while Attorney Smith was present during his bail

reduction hearing, he thought a different ADA handled his hearing. See N.T.

PCRA Hearing, 3/26/21, at 13.         Appellant was not present for the bail

revocation hearing and did not find out until after trial that Attorney Smith

had represented the Commonwealth. Id. at 14-15.

      On April 16, 2021, the second part of Appellant’s PCRA hearing was held.

Attorney Smith testified, explaining that while she had no independent

recollection of representing the Commonwealth at either of Appellant’s bail

hearings, she did not dispute the accuracy of the record.        See N.T. PCRA

Hearing, 4/16/21, at 15. Attorney Smith detailed the established procedure

by which the District Attorney’s Office assigned two ADAs to handle all bail

hearings on a particular day. Id. at 15. She described the assignment as an

administrative task, since at the start of each day ADAs followed an


                                      -6-
J-S08001-22


established script for each hearing and filled out a standard form at the

conclusion of the hearing.   Id. The ADAs handling the bail hearings were

given a packet information about each defendant’s bail in lieu of the case file,

so they were not familiar with the facts of the case. Id. At the conclusion of

the hearing, the PCRA court took the matter under advisement and granted

both sides the opportunity to file post-hearing briefs.

      PCRA counsel submitted a post-hearing no merit letter and renewed his

request to withdraw.      Meanwhile, Appellant submitted a pro se letter

disagreeing with PCRA counsel’s argument that his conflict-of-interest claim

had no merit and requesting the appointment of new PCRA counsel. After

reviewing post-hearing briefs from both sides, and Appellant’s letter, the Court

denied Appellant’s PCRA petition by order and opinion, agreeing with PCRA

counsel that all issues raised by Appellant were meritless. The PCRA court

also granted counsel’s motion to withdraw but denied Appellant’s request for

the appointment of new counsel. This timely pro se appeal followed. Both

Appellant and the PCRA court complied with the mandates of Pa.R.A.P. 1925.

      Preliminarily, we note appellate briefs must materially conform to the

requirements of the Pennsylvania Rules of Appellate Procedure. See Pa.R.A.P.

2101; see also Pa.R.A.P. 2111, 2114-2119. Accordingly, briefs filed with this

Court must include a jurisdictional statement, a statement of the scope and

standard of review, a statement of the question involved, a statement of the

case, a summary of the argument, and a conclusion stating the precise relief


                                     -7-
J-S08001-22


sought.    See Pa.R.A.P. 2111(a).          Most importantly, appellate briefs must

contain an argument section that develops claims through meaningful

discussion supported by pertinent legal authority and citations to the record.

Pa.R.A.P. 2111(a)(8); Pa.R.A.P. 2119.            We may dismiss an appeal if the

appellant fails to comply with the briefing requirements of our appellate rules.

See Pa.R.A.P. 2101; see also Commonwealth v. Adams, 882 A.2d 496,

497-98 (Pa.Super. 2005). Although this Court is willing to liberally construe

materials filed by a pro se litigant, pro se status confers no special benefit

upon the appellant. Id. at 498.

       Instantly, Appellant’s one-page brief falls far short of these standards.

It does not include a statement of the scope of review, standard of review, or

the questions involved. See Pa.R.A.P. 2111(a)(2). While Appellant’s five-

sentence argument does reference a PCRA hearing, the argument is

undeveloped and contains no citations to any other authorities of any kind.

On this basis, we could dismiss Appellant’s appeal, as he substantially fails to

conform to the requirements set forth in the Pennsylvania Rules of Appellate

Procedure. See Pa.R.A.P. 2101; Adams, supra.

       Notwithstanding the numerous defects in Appellant’s brief, we will

address the one claim that we are able to discern despite its shortcomings.1

Appellant alleges that Attorney Smith’s involvement in his bail hearings and


____________________________________________


1 Despite requesting and receiving an extension of time to file an appellate
brief, the Commonwealth has failed to do so.

                                           -8-
J-S08001-22


later representation of him at trial amounts to a conflict of interest that denied

him the right of effective assistance of counsel.      See Appellant’s brief at

unnumbered 1.

      We begin with a discussion of the pertinent legal principles. Our “review

is limited to the findings of the PCRA court and the evidence of record,” and

we do not “disturb a PCRA court’s ruling if it is supported by evidence of record

and is free of legal error.” Commonwealth v. Diggs, 220 A.3d 1112, 1116

(Pa.Super. 2019).     Similarly, “[w]e grant great deference to the factual

findings of the PCRA court and will not disturb those findings unless they have

no support in the record. However, we afford no such deference to its legal

conclusions.”   Id.   “[W]here the petitioner raises questions of law, our

standard of review is de novo and our scope of review is plenary.” Id. “It is

an appellant’s burden to persuade us that the PCRA court erred and that relief

is due.” Commonwealth v. Stansbury, 219 A.3d 157, 161 (Pa.Super. 2019)

(citing Commonwealth v. Miner, 44 A.3d 684, 688 (Pa.Super. 2012)).

      Appellant raises an allegation of trial counsel ineffectiveness. Counsel

is presumed to be effective, and a PCRA petitioner bears the burden of proving

otherwise. See Commonwealth v. Becker, 192 A.3d 106, 112 (Pa.Super.

2018). To do so, a petitioner must plead and prove that: (1) the legal claim

underlying his ineffectiveness claim has arguable merit; (2) counsel’s decision

to act (or not) lacked a reasonable basis designed to effectuate the petitioner’s




                                      -9-
J-S08001-22


interests; and (3) prejudice resulted. Id. The failure to establish any of the

three prongs is fatal to the claim. Id. at 113.

      “An attorney owes his client a duty of loyalty, including a duty to avoid

conflicts of interest. The attorney’s duty of loyalty is the obligation of counsel

to avoid actual conflicts of interest that would adversely affect his ability to

perform on behalf of his client.” Commonwealth v. Tedford, 960 A.2d 1,

54 (Pa. 2008). Generally, an appellant cannot prevail on a conflict-of-interest

claim absent a showing of actual prejudice. See Commonwealth v. Collins,

957 A.2d 237, 251 (Pa. 2008). Prejudice is presumed when the appellant

shows that trial counsel was burdened by an actual, rather than mere

potential, conflict of interest. Id. To show an actual conflict of interest, the

appellant must demonstrate that counsel “actively represented conflict

interests” and that those conflicting interests “adversely affected his lawyer’s

performance.” Id.

      Appellant’s claim is that Attorney Smith was ineffective for representing

Appellant when she previously appeared on behalf of the Commonwealth at

his bail hearings.   See Appellant’s brief at unnumbered 1.          Specifically,

Appellant asserts that Attorney Smith “perjured herself” when she testified to

having no recollection of Appellant’s bail proceedings. Id. Instead, Appellant

asserts that she did have knowledge of the first proceeding. Id. Since the

charges against him were read by the court at that hearing, the Attorney




                                      - 10 -
J-S08001-22


Smith had prior “knowledge of the case” that permeated the proceedings to a

degree that he was denied the right to effective assistance of counsel. Id.

      The PCRA court disagreed.      See PCRA Opinion, 6/11/21, at 14.        In

reaching this decision, the PCRA court credited Attorney Smith’s testimony

that she did not remember the bail proceedings.       Id. at 12.   Additionally,

counsel’s role had been limited and no evidence was elicited at the hearings.

Accordingly, the court found that Attorney Smith’s prior representation where

she “had not presented, reviewed, or utilized any evidence of the criminal

episode against [Appellant]” had no bearing on her representation of Appellant

at trial. Id. at 14. Thus, there was no basis upon which to presume that

prejudice resulted.   Since Appellant had advanced no argument explaining

how he was prejudiced, the court denied the claim. Id. We agree.

      The PCRA court made its factual findings and credibility determinations,

and as the record evidence supports them, they are binding upon us on

appeal. See, e.g. Commonwealth v. Montalvo, 205 A.3d 274, 286 (Pa.

2019). Accordingly, we accept the PCRA court’s finding that Attorney Smith

did not discover the fact that she had represented the Commonwealth at

Appellant’s bail hearing until after trial. Moreover, there was no evidence that

Attorney Smith viewed the Commonwealth’s case file or was involved in trial

preparation in her capacity as a prosecutor. As such, we discern no abuse of

discretion in the PCRA court’s determination that Attorney Smith’s prior

involvement had no influence on her preparation or presentation of Appellant’s


                                     - 11 -
J-S08001-22


case. Since Appellant has failed to show that he was actually prejudiced by

trial counsel’s prior employment, his sole allegation of error fails.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/27/2022




                                     - 12 -